Citation Nr: 9901723	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  91-49 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	A. P. Marra, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant, [redacted], [redacted], [redacted], 
and [redacted]


ATTORNEY FOR THE BOARD

Milo H. Hawley


INTRODUCTION

The veteran had active service from August 31, 1961, to 
October 27, 1961.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a September 1991 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana.

In October 1992, the Board denied entitlement to service 
connection for a psychiatric disorder and a low back 
disorder.  The veteran appealed to the United States Court of 
Veterans Appeals (Court).  In November 1993, the Court 
granted a joint motion to remand this appeal to the Board, 
and vacated the Boards October 1992 decision with respect to 
the issue on appeal herein.  Included in the joint motion for 
remand was the stipulation that the veteran desired to 
withdraw his appeal of the denial of service connection for a 
low back disorder.  The appeal, with respect to the issue of 
entitlement to service connection for a psychiatric disorder, 
was remanded by the Board in April 1994 and October 1996.  


CONTENTIONS OF APPELLANT ON APPEAL

It is contended that the veterans psychiatric disorder had 
its onset during his active service and did not exist prior 
to his active service, or in the alternative that his 
psychiatric disorder was aggravated during his active 
service.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 and Supp. 1998), has reviewed and 
considered all of the evidence and material of record in the 
veterans claims file.  Based on its review of the relevant 
evidence in this matter, and for the following reasons and 
bases, it is the decision of the Board that the evidence is 
at least in equipoise and thus supports the grant of service 
connection for an acquired psychiatric disorder.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veterans appeal has been obtained.

2.  The veteran has an acquired psychiatric disorder due to 
service.


CONCLUSION OF LAW

An acquired psychiatric disorder was incurred in active 
service.  38 U.S.C.A. §§ 1111, 1131, 1137, 5107 (West 1991); 
38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has been afforded a personal hearing and VA 
examinations.  Private medical evidence has been obtained and 
attempts have been made to obtain all evidence that has been 
indicated to be available.  There is no indication that any 
additional records relevant to the appeal are available.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

The report of medical history, completed by the veteran in 
conjunction with his service entrance examination in August 
1961, reflects that he checked yes in response to questions 
as to whether he had frequent trouble sleeping, depression or 
excessive worry, and nervous trouble of any sort.  The 
portion of this medical history completed by the examining 
physician notes that the veteran occasionally is nervous and 
occasionally cannot sleep.  The report of the August 1961 
service entrance examination reflects that the examiner 
checked that the veteran was psychiatrically normal. 

A September 14, 1961, service medical record reflects that 
the veteran was admitted at the dispensary following a report 
of an abnormal audiogram.  The veteran appeared to be 
somewhat bland and had a mild disorganization of thought.  
While on the ward waiting for an ear, nose and throat 
consultation at the naval hospital, the veteran became 
acutely agitated and was sent to the neuropsychiatric unit 
for a consultation.  While he was there it was the opinion of 
the psychologist and the psychiatrist that the veteran had 
some mild mental disorder, perhaps of the schizophrenic type.  
However, it was decided that he should have a trial of duty 
if he was not surveyed.  Repeat audiogram revealed that the 
veterans hearing was within normal limits.  The veteran was 
discharged from the ward to return to full duty being found 
fit for full duty.  A September 21, 1961, service medical 
record entry reflects that the veteran was discharged on that 
date to duty.  

A service report of aptitude board, dated October 2, 1961, 
reflects that the veteran was seen for initial psychiatric 
screening because of intellectual dullness, extreme anxiety, 
and depression.  He had been referred to the psychiatric unit 
on September 23, 1961, from sick call where he had been taken 
after being apprehended from a five-hour unauthorized 
absence.  A history was taken concerning the veterans youth 
including that he had been seen intermittently for two years 
by a psychiatrist in his late teens because of severe anxiety 
attacks.  The examiner indicated that it was likely that 
much of the veterans severe chronic depression stemmed from 
his home situation.  It was recommended that he be discharged 
because of psychoneurotic disorder.  A box was checked on the 
report that indicates that the veterans condition existed 
prior to entry into service and had not been aggravated by 
service.  The report of the veterans October 20, 1961, 
service separation examination reflects that the veteran had 
psychiatric abnormality consisting of emotional instability 
reaction.  

Post service private treatment records reflect that the 
veteran had been hospitalized approximately 18 months prior 
to January 1966 at a private facility.  Records from the 18 
month hospitalization are not available, but a history taken 
in conjunction with the veterans hospitalization in January 
1966 reflect that during this 18 months the veteran underwent 
electroshock therapy treatment and a lobotomy.  A history 
taken in conjunction with the January 1966 hospital admission 
reflects that the veteran had received random 
neuropsychiatric care from age 14 to 17 and weekly 
neuropsychiatric care from age 17 on.  Approximately two 
years prior to admission, the veteran had an overdose of 
medication following damage to his fathers car and had 
attempted to jump in a river.  

An August 1988 VA hospital discharge summary reflects 
diagnoses including schizophrenic disorder, paranoid type, 
and status post frontal lobotomy with anxiety and depression.  

During the veterans personal hearing, held before a member 
of the Board in April 1996, testimony was offered concerning 
the veterans behavior subsequent to his active service.  
[redacted] testified that he had known the veteran both 
before and after service and subsequent to service the 
veterans hands shook.  

The report of a June 1997 VA psychiatric examination reflects 
that the examiner reviewed the veterans pre- and post 
service histories relating to his psychiatric care and his 
behavior.  The examiner commented that the veterans problems 
he had before the military seemed to exacerbate at the time 
he left the military.  A January 1998 addendum completed by 
the examiner indicates that anxiety and/or depression was 
evident prior to service and upon application to service.  
The pathology of the psychiatric disorder appeared to have 
increased in severity during active duty as a result of 
additional stress.  Whether or not there was a permanent 
increase was difficult to assess.  The examiner commented 
that it appeared that the veteran did have some type of 
developmental delays and have some type of psychoneurosis 
prior to being in service, as well as being treated for 
anxiety and depression prior to service.

The report of a May 1998 VA psychiatric examination reflects 
that the examiner reviewed the veterans history.  The 
examiner commented that there was no way in the examiners 
judgment that precipitating events that [the veteran] 
talked about in the military were not (sic) the cause of [the 
veterans] psychiatric disorder or disability.  The 
examiner believed that something else must have happened to 
the veteran to cause him to be as disabled as the record 
describes.  The examiner indicated that the veteran possibly 
had some learning disability and some depression disorder, 
possibly not otherwise specified, but he did not know if the 
veteran may have had a major depressive disorder with a 
history of suicidal behavior when he was younger.  It was his 
opinion that the veteran, who had less than 30 days of actual 
recruit training, did not permanently worsen his preexisting 
condition because the exacerbation of his preexisting 
condition subsided once he left the Marines and then 
eventually became worse again.  In further discussion the 
examiner indicated that the veterans preexisting condition 
continued to develop and worsen, necessitating 
hospitalization and lobotomy and that the incidents the 
veteran experienced during service did not seem to be of such 
severity that it would permanently affect his mental 
condition.  

Service connection may be granted for a disability that is 
shown to have been incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  When chronic disease is shown 
in service so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior to 
service.  38 U.S.C.A. § 1132 (West 1991).  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 C.F.R. § 3.304(b) (1998).  A history 
of preservice medical conditions, recorded at time of the 
induction examination, does not constitute notation of such 
conditions.  See Crowe v. Brown, 7 Vet. App. 238, 245 (1995).

Although the examiner, at the time of the veterans service 
entrance examination, was made aware that the veteran had a 
history of occasional nervousness and occasional inability to 
sleep, the veteran was found to be psychiatrically normal.  
Therefore, no psychiatric abnormality or disorder was noted 
at the time the veteran entered active service and he is 
presumed to have been psychiatrically in sound condition at 
the time of his entrance into active service unless it is 
shown by clear and unmistakable evidence that a psychiatric 
disorder existed prior to service.

Approximately two weeks after the veterans entrance into 
active service he was seen by a psychologist and psychiatrist 
who believed that he had some mild mental disorder.  However, 
he was returned to full duty, being found fit for full duty.  
Approximately one week later he was discharged to duty.  In 
October 1961 it was indicated that the veteran had severe 
chronic depression and it was recommended that he be 
discharged from service because of psychoneurotic disorder.  
It was also indicated that his condition existed prior to 
entry into service and had not been aggravated by service.  

The Court has noted that the burden of showing that a 
disorder existed prior to service by clear and unmistakable 
evidence is a formidable one.  See Kinnaman v. Principi, 
4 Vet. App. 20, 27 (1993).  In Kinnaman, the Board concluded 
that a finding with respect to bilateral keratoconus on the 
veterans initial detailed ophthalmology examination in 
service, shortly after he entered active duty, unequivocally 
establishes that the disorder preexisted the veterans entry 
on active duty.  Id.  In reaching this conclusion, the 
Board noted that the veteran had not been afforded a detailed 
ophthalmologic examination when he entered active service.  
Id.  The Court concluded that this evidence was not clear and 
unmistakable because a diagnosis shortly after service entry 
did not in and of itself show clearly and unmistakably that 
the disease existed before service.  Id.

In light of the examiners awareness only that the veteran 
had a history of difficulty sleeping and nervousness, at the 
time the veteran was examined for service entrance, and the 
examiners conclusion that the veteran was psychiatrically 
normal at entrance, as well as the subsequent finding two 
weeks later that the veteran was fit for full duty, the 
subsequent finding in October that it was likely his 
chronic psychiatric disability stemmed from his home and that 
the veterans psychiatric disorder preexisted service, does 
not constitute clear and unmistakable evidence that it 
existed prior to the veterans entry into service.  

With respect to post service evidence, the reports of the VA 
examinations conducted in 1997 and 1998, and the addendum to 
the 1997 examination, on the one hand use unequivocal 
language, i.e., the January 1998 addendum states that the 
veterans anxiety and/or depression was evident prior to 
service and upon application to the service, and the May 
1998 examination states that the veterans preexisting 
condition continued to develop and worsen, while on the 
other hand, equivocal language is used, i.e., the January 
1998 addendum indicates that the veteran does appear...that 
he did have some type of psychoneurosis,...as well as being 
treated for anxiety and depression prior to service, and 
the May 1998 report indicates that the veteran possibly had 
some learning disability and the examiner did not know if he 
may have had a major depressive disorder with a history of 
suicidal behavior when he was younger.

In Kinnaman at 27, it was noted that a physician had 
indicated in a report that it could not be stated with 
absolute certainty that the veterans eye disability existed 
prior to service, but it was probable that it had began 
prior to service.  The Court held that an opinion that was 
probable, but not absolutely certain, was not clear and 
unmistakable evidence that would rebut the presumption of 
soundness at service entrance.  With consideration of the 
above analysis with respect to the contradictory nature of 
the January 1997 and 1998 opinions concerning whether or not 
the veterans psychiatric disorder preexisted service, the 
Board concludes that these opinions are not absolutely 
certain that the psychiatric disorder preexisted service and, 
therefore, do not constitute clear and unmistakable evidence 
that is sufficient to rebut the presumption of soundness at 
service entrance.  On the basis of the above analysis, the 
Board also concludes that all of the evidence of record taken 
together does not rebut the presumption of soundness at 
service entrance.

The veterans service medical records reflect that a chronic 
psychiatric disorder was first manifested during service, and 
the competent medical evidence reflects, in the alternative, 
that his psychiatric disorder increased during service.  Even 
when considering physicians statements of record that 
whether or not this increase was permanent is difficult to 
assess, and that the psychiatric disorder for which the 
veteran began to receive inpatient care approximately 2 1/2 
years following service could not be related to his service, 
the Board concludes that the evidence is in equipoise with 
respect to whether or not the veterans subsequently 
manifested psychiatric disorder for which he received 
inpatient care in the 1960s may be associated with the 
chronic psychiatric disorder manifested during his active 
service.  In resolving all doubt in the veterans behalf, 
service connection for a psychiatric disorder may be granted.  
38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. § 3.303.


ORDER

Service connection for an acquired psychiatric disorder is 
granted.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
